Citation Nr: 0903091	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-10 222	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  He also served in the California National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA).  A June 2003 rating decision from the Regional Office 
(RO) in Los Angeles, California denied the veteran's 
application to reopen a claim of entitlement to service 
connection for gout.  An August 2004 rating decision from the 
RO in Seattle, Washington denied the veteran's claim of 
entitlement to a compensable evaluation for hearing loss of 
the left ear.  Jurisdiction over both claims now lies with 
the Los Angeles, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Substantive Appeal received in May 2006, the veteran 
requested a travel Board hearing.  In an attachment to that 
form, the veteran withdrew this request, and instead 
requested a videoconference Board hearing at the Los Angeles, 
California RO.  He has yet to be afforded a videoconference 
Board hearing on this issue.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002). Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire for one.  

The veteran's representative has pointed out that the RO has 
failed to consider a March 2006 VA audiologic examination 
report in either the April 2006 Statement of the Case or the 
March 2008 Supplemental Statement of the Case (SSOC).  A 
review of the record confirms this failure.  Accordingly, the 
claim for entitlement to a compensable evaluation for hearing 
loss of the left ear must be remanded for the issuance of a 
SSOC.  See 38 C.F.R. § 19.31


Accordingly, the case is REMANDED for the following action:

1.  Review the claim of entitlement to a 
compensable evaluation for left ear 
hearing loss, particularly the March 2006 
VA audiologic examination report, and any 
additional evidence submitted by the 
appellant.  If any benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the case is returned to the 
Board for further review.

2.  Schedule the veteran for a 
videoconference Board hearing at the Los 
Angeles, California, RO before a Veterans 
Law Judge of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

